DETAILED ACTION
The office action is in response to original application filed on 10-9-20. Claims 1-19 are pending in the application and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted filed before the mailing of a first Office action on the merits. The submission is in compliance with the provisions of 37 CFR 1.97(b) (3). Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-7, 9, 11-15 and 17-19 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by US 2005/0213357 to Paatero (Paatero).
Regarding claim 1, Paatero discloses a source connection system (100) adapted to be connected electrically to a primary current supply (fig. 1, 10), and at least one secondary source connection adapted to be connected electrically to a secondary current supply (20), the at least one secondary source connection being a direct current connection (DC); a load connection system (Positive DC Bus and Negative DC Bus ) comprising a load connection adapted to be connected electrically to a load (140); a primary source converter (110) comprising a primary rectifier (Boost converter 10) connected electrically to the primary source connection, and having a boost topology (Boost converter), and a DC link (Positive DC Bus and Negative DC Bus) connected electrically between the primary rectifier and the load connection system, the DC link comprising DC link capacitance (fig. 1, 170a and 170b); a secondary source converter (180), which is a direct-current converter having a boost topology (fig. 2, 190 closed and 150 opened; boost converter to 170a and 170b), connected electrically between the at least one secondary source connection and the DC link (figs. 1-2); a control system (fig. 1, 160) adapted to control the primary source converter and the secondary source 
Regarding claim 2, Paatero discloses the pre-charge direct-current converter is connected electrically between the at least one secondary source connection and the DC link (fig. 1, 20 and 10 at 140a, 140b and 140c).
Regarding claim 3, Paatero discloses the pre-charge converter comprises a rectification circuit (110) connected electrically between at least one alternating current connection and the pre-charge direct-current converter (fig. 1).
Regarding claim 4, Paatero discloses the pre-charge converter comprises a rectification (110) and summing circuit connected electrically to the at least one secondary source connection and the at least one alternating current connection (fig. 1, 20 and 10 are connected at140a, 140b and 140c).
Regarding claim 5, Paatero discloses the at least one alternating current (AC # 10) connection comprises the primary source connection and/or the load connection (fig. 1).
Regarding claim 6, Paatero discloses load side of the pre-charge direct-current converter (130) is connected electrically to source side of the secondary source converter (180).
Regarding claim 7, Paatero discloses the converter assembly comprises a secondary source disconnect device (190) adapted to disconnect the secondary source connection from source side of the secondary source converter (180), wherein the load side of the pre-charge direct-current converter is connected electrically to a point (at 190) between the secondary source disconnect device and the source side of the secondary source converter.
Regarding claim 9, Paatero discloses the secondary source converter comprises freewheeling diodes (fig. 2, 191) such that the pre-charge converter is adapted for pre-charging the DC link capacitance through the freewheeling diodes of the secondary source converter.
Regarding claim 11, Paatero discloses the DC link is a split DC link with a mid-point reference (fig. 2, middle circular between 170a and 170b), wherein the DC link comprises a first capacitance (170a) and a second capacitance (170b) connected in series, and the midpoint reference is connected electrically between the first capacitance and the second capacitance, and the secondary source converter has a midpoint (para; 0017 and fig. 2) connected electrically to the midpoint reference of the DC link (140a and 140b), and the control system is 
Regarding claim 12, Paatero discloses the pre-charge converter comprises a rectification circuit (110) connected electrically between at least one alternating current (AC) connection and the pre-charge direct-current converter (130).
Regarding claim 13, Paatero discloses the pre-charge converter comprises a rectification (110) and summing circuit connected electrically to the at least one secondary source connection and the at least one alternating current connection (fig. 1, 20 and 10 are connected at140a, 140b and 140c).
Regarding claim 14, Paatero discloses the at least one alternating current connection (10) comprises the primary source connection and/or the load connection.
Regarding claim 15, Paatero discloses load side of the pre-charge direct-current converter (130) is connected electrically to source side of the secondary source converter. 
Regarding claim 17, Paatero discloses the secondary source converter comprises freewheeling diodes (191) such that the pre-charge converter is adapted 
Regarding claim 18, Paatero discloses the secondary source converter comprises freewheeling diodes (191) such that the pre-charge converter is adapted for pre-charging the DC link capacitance (170a and 170b) through the freewheeling diodes of the secondary source converter.
Regarding claim 19, Paatero discloses the secondary source converter comprises freewheeling diodes (191) such that the pre-charge converter is adapted for pre-charging the DC link capacitance (170a and 170b) through the freewheeling diodes of the secondary source converter.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 8 and 16 are rejected under 35 U.S.C. 103 (a) as being unpatentable over US 2005/0213357 to Paatero (Paatero) in view of US 2020/0006970 to CHEN et al. (“CHEN”).
Regarding claims 8 and 16, Paatero discloses the secondary source converter (180) comprises the pre-charge converter (120) is adapted for pre-charging the filter capacitance.
But, Paatero does not discloses filter capacitance, 
However, CHEN discloses filter capacitance (fig. 3A, C11, C12). 
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Paatero by adding capacitors as part of its configuration as taught by CHEN, in order to pre-charge the capacitors to create sufficient voltage.

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Examiner Note
 The examiner cites particular columns/paragraphs and lines numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bundschuh et al. US 9,796,258 B1- Plug-in hybrid electric vehicles where a multiport powerpacket- switching converter provides fully bidirectional power transfer among any of an engine motor, a drive motor, a vehicle battery and/or supercapacitor, and a connection to grid.
Rozman et al. US 2010/0308582 Al- A pre-charge circuit limits in-rush currents on a direct current (DC) link that includes a first DC link bus and a second DC link bus. The pre-charge circuit includes a switching device connected in series with the first DC link bus.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESAYAS G YESHAW whose telephone number is (571)270-1959.  The examiner can normally be reached on Mon-Sat 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ESAYAS G YESHAW/Examiner, Art Unit 2836                                                                                                                                                                                                        
/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836